GREG
                                                    0
                                   ATTORNEY GENERAL OF TEXAS
                                                          ABBOTT


                                                December 15, 2014



The Honorable Lori J. Kaspar                                 Opinion No. GA-1094
Hood County Attorney
1200 West Pearl Street                                       Re: Disposition of surplus property purchased
Granbury, T~xas 76048                                        with proceeds of the sheriffs commissary
                                                             account (RQ-1207-GA)

Dear Ms. Kaspar:

        You ask about the disposition of certain property belonging to a county jail commissary. 1
Local Government Code section 3 51. 0415 authorizes a county sheriff or the sheriffs designee to
operate a county jail commissary, through which inmates can purchase hygiene items and
sundries. TEX. Loe. Gov'T CODE ANN. § 351.0415(a) (West 2005); see 37 TEX. ADMIN. CODE
§ 291.3 (2014) (Tex. Comm'n on Jail Standards, Inmate Commissary Plan). You state that the
sheriff of Hood County recently replaced certain commissary office equipment that had been
purchased with commissary proceeds. 2 Brief at 1. You explain that the old equipment is still
functional but is no longer needed by the commissary staff. Id You first ask whether the sheriff
can transfer 3 the old equipment to another office within the sheriffs department without
violating section 351.0415. Id.

       Under section 351.0415, the sheriff or the designee "has exclusive control of the
commissary funds" and must maintain "accounts showing the amount of proceeds from the
commissary operation and the amount and purpose of disbursements made from the proceeds."
TEX. Loe. Gov'T CODE ANN. § 351.0415(b)(l}--(2) (West 2005). The commissary accounts are
subject to oversight by the county commissioners court through annual examinations of the


         1Letter and Brief from Honorable Lori J. Kaspar, Hood Cnty. Att'y, to Honorable Greg Abbott, Tex. Att'y

Gen. at I (June 11, 2014), http://www.texasattomeygeneral.gov/opin ("Request Letter" and "Brief').

         2We    understand the commissary proceeds you reference to be the proceeds generated by the operation of
the jail commissary, not the inmate's personal funds taken from him or her upon admission, earned while in jail, or
received from others and placed in an account for the inmate's use. See Tex. Att'y Gen. Op. No. GA-0791 (2010) at
1, n. l (differentiating the types of commissary funds).

         3 We    understand your use of the word "transfer" in this context to mean to give or donate without return
consideration.
The Honorable Lori J. Kaspar - Page 2                 (GA-1094)



accounts by the county auditor. See id. § 351.0415(d). The commissary proceeds themselves
"may be used only for the purposes described in Subsection (c)," which purposes include staffing
and equipping the commissary for the social and educational needs of the inmates, supplying the
inmates with clothing, writing materials, and hygiene supplies, and generally providing for "the
well-being, health, safety, and security of the inmates." Id. § 35 l.0415(c)(l)-(5), (g).
Commissary funds may not, however, be used "to fund the budgetary operating expenses of a
county jail." Id. § 351.0415(g).

        As the officer with exclusive control of commissary funds, the sheriff has discretion to
determine how equipment purchased with those funds is used. Cf Tex. Att'y Gen. Op. No. GA-
0901 (2011) at 3 (concluding that the sheriff is authorized to initially determine which
commissary programs fall within section 351.0415). Even if no longer needed, equipment
purchased with commissary funds nevertheless retains the character of those funds and,
consequently, must be used to benefit inmates of the county jail in accordance with section
351.0415. TEX. Loe. Gov'T CODE ANN. § 351.0415(c), (g) (West 2005); see also Tex. Att'y
Gen. Op. No. GA-0791 (2010) at 2 ("[T]he commissary fund must be used to benefit inmates of
the county jail."). Thus, transferring commissary equipment that was purchased with
commissary funds to an office, department, or entity that does not use the equipment for the
benefit of county jail inmates would go beyond the permitted use of commissary funds
established by section 351.0415. 4

        Assuming the sheriff cannot transfer equipment purchased with commissary funds to
another office or department, you next ask whether "the surplus office equipment [must] be sold
at auction and if so, [whether] the proceeds [must] be deposited back in~o the commissary
account or into the general account of the county." Brief at 1-2. Section 351.0415 does not
provide for the disposition of equipment purchased with commissary funds, and we are not
aware of any authority expressly permitting a sheriff to sell such equipment, by auction or
otherwise. You suggest that section 263.152 of the Local Government Code, which governs the
disposition of county surplus property, 5 may require the equipment to be auctioned. Id at 4.
Section 263.152 provides several methods by which a commissioners court may dispose of
surplus property, including by competitive bid or auction. TEX. Loe. Gov'T CODE ANN.
§ 263.152 (West Supp. 2014). If the sheriff determines that equipment purchased with
commissary funds no longer has any use or benefit for county jail inmates, nothing prohibits the
sheriff from asking the commissioners court to dispose of the equipment pursuant to section

         4
          Whether a specific transfer of commissary property to another office, department, or entity complies with
section 351.0415 is ultimately a question of fact that we cannot answer here. See Tex. Att'y Gen. Op. No. GA-0446
(2006) at 18 ("Questions of fact are not appropriate to the opinion process.").

         5
         "Surplus property" is defined as personal property that "is not salvage property or items routinely
discarded as waste; ... is not currently needed by its owner; ... is not required for the owner's foreseeable needs;
and ... possesses some usefulness for the purpose for which it was intended." TEX. Loe. Gov'T CODE ANN.
§ 263.151 (2)(A)--(D) (West 2005).
The Honorable Lori J. Kaspar - Page 3        (GA-1094)



263 .152. Commissioners courts are required to deposit the proceeds from the sale of surplus
property "in the county treasury to the credit of the general fund or the fund from which the
property was purchased." Id § 263.156(1) (West 2005) (emphasis added). Proceeds from the
sale of equipment purchased with commissary funds retain their character as commissary funds
and may only be used in accordance with section 351.0415. Therefore, if equipment purchased
with commi~sary funds is sold at auction under section 263 .152, the proceeds of the sale should
be deposited into the commissary account from which the equipment was originally purchased.
The Honorable Lori J. Kaspar - Page 4       (GA-1094)



                                     SUMMARY

                      Transferring equipment purchased with commissary funds
              to an office or department within the sheriffs office that does not
              operate or use the equipment for the benefit of county jail inmates
              would go beyond the permitted use of commissary funds
              established by section 351.0415 of the Local Government Code.

                     Equipment purchased with commissary funds that no
              longer has any use orb nefit for county jail inmates may be sold
              pw-suant to section 26"" .152 of the Local Government Code. The
              proceeds from the sale may only be used in accordance with
              section 351.0415 and should be deposited into the commissary
              account from which the equipment was originally purchased.

                                            Very truly yours,




                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Stephen L. Tatum, Jr.
Assistant Attorney General, Opinion Committee